Order affirmed in a memorandum. Section 384 of the Correction Law, based, as it is, on a reasonable classification, does not violate the equal protection clause of the Federal Constitution. (People ex rel. Kamisaroff v. Johnston, 13 N Y 2d 66, 71.) If relator seeks his discharge on the ground that he has sufficiently recovered to be released from Dannemora State Hospital, his remedy is by application to the Commissioner of Mental Hygiene pursuant to subdivision 3 of section 87 of the Mental Hygiene Law and, if that determination be adverse, he may then seek review in the courts as therein provided.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke and Scileppi. Taking no part: Judge Bergan.